Citation Nr: 1607676	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-22 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to July 31, 2014, and in excess of 70 percent since July 31, 2014 for the service-connected major depressive disorder (MDD) with anxiety disorder and panic disorder, to include whether a total rating based on individual unemployability due to service-connected disability (TDIU) is warranted prior to July 31, 2014.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel




INTRODUCTION

The Veteran served on active duty from May 2004 to May 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that rating decision, the RO granted service connection for major depressive disorder (MDD) and assigned an initial 30 percent rating, effective from July 12, 2010, the date of receipt of the Veteran's service connection claim.  

Before the case was certified to the Board on appeal, the RO issued a rating decision in May 2015 which increased the PTSD disability rating from 30 percent to 70 percent, effective from July 31, 2014.  Then, in an August 2015 rating decision, the RO granted entitlement to a TDIU, effective from July 31, 2014.  As the Veteran asserted during the course of the appeal that he was unemployable due to PTSD, that matter is part and parcel of the pending appeal for an increased rating.  As these awards are not a complete grant of benefits, the issues remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran requested to testify at a video conference hearing at the RO before a Veterans Law Judge sitting in Washington, DC.  In January 2016 correspondence, the Veteran was notified of the time and place of the hearing scheduled for February 9, 2016, but he failed to report to the hearing and did not subsequently provide any cause for his failure to report.  His hearing request is therefore deemed withdrawn.  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this case is on appeal from a September 2010 rating decision which granted service connection for MDD and assigned an initial 30 percent rating effective from July 12, 2010, the date of the Veteran's claim for service connection.  The Veteran timely appealed the initial 30 percent rating assigned.  

After the Veteran's August 2011 substantive appeal was timely filed, but before the issue was certified to the Board on appeal, the Veteran submitted a VA Form 21-526EZ on July 31, 2014, claiming disability benefits for posttraumatic stress disorder (PTSD), anxiety disorder and recurring severe MDD.  

In a September 2014 Supplemental Statement of the Case (SSOC), the RO confirmed and continued the 30 percent rating assigned for the depression.  

In a May 2015 rating decision, the RO recharacterized the Veteran's service-connected acquired psychiatric disorder to include anxiety disorder and panic disorder, and granted an increased rating for the service-connected MDD with anxiety disorder and panic disorder from 30 percent to 70 percent, effective from July 31, 2014.  Likewise, the RO issued another rating decision August 2015 granting entitlement to a TDIU, also effective from July 31, 2014.  

According to the language of the May 2015 and August 2015 rating decisions, the RO assigned the effective date of July 31, 2014 for both the increased rating to 70 percent and the assignment of a TDIU because that was "the date the claim was received."  However, as noted above, the issue of entitlement to an initial disability rating in excess of 30 percent for the service-connected MDD with anxiety disorder and panic disorder was already on appeal at the time of the July 2014 claim, and it is not clear as to why the RO considered the July 2014 claim as a new claim with respect to the MDD issue.  As additional development is required, the matters must be remanded.

In this regard, clarification is needed as to when the Veteran became unemployed.  One form notes May 2012 as his last date of employment, and another TDIU claim form notes October 2010 as his last date of employment.  Records from the Veteran's former employer appear to indicate that the Veteran worked sporadically in November 2010 and then again starting in April 2012 and that he was then terminated from employment in May 2012.  It is unclear whether the Veteran worked between November 2010 and April 2012.  

Moreover, VBMS indicates that the Veteran applied for VA Vocational Rehabilitation benefits.  As the Vocational Rehabilitation records are pertinent to the issues on appeal, they must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran his employment history prior to July 31, 2014, including information concerning his work status in November 2010 and between November 2010 and April 2012, particularly whether he was substantially and gainfully employed during these periods of time.  

2.  Obtain a copy of the Veteran's VA Vocational Rehabilitation file.

3.   Obtain any outstanding VA treatment records dating from April 2015.

4.  After completing any other development deemed appropriate, readjudicate the pending claims of entitlement to an initial disability rating in excess of 30 percent prior to July 31, 2014 and entitlement to a TDIU prior to July 31, 2014.  If any benefit remains denied, he and his representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence and a citation and discussion of the applicable laws and regulations.  He should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




